DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/2019, 10/9/2020, 1/15/2021, and 1/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “EM rotor” and “DS rotor” must have the terms “EM” and “DS” further defined.
Claim Objections
Claims 1, 3-12, and 15-20 are objected to because of the following informalities: Applicant has multiple recitations of “EM rotor” and “DS rotor” without explicitly defining the terms “EM” and “DS”.   Appropriate correction is required. Please see MPEP 2173.05(a). Examiner will interpret the recitations under broadest reasonable interpretation in view of the term “rotor”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colin et al. (US 2009/0015011; IDS).
In claim 1, Colin discloses (Fig. 1-4) an electric machine (10) for a drive system having a first DS rotor (69) and a second DS rotor (24), the electric machine (10) defining an axis (axis of 10) and comprising: a first EM rotor (13) rotatable about the axis in a first circumferential direction and comprising a plurality of magnets ([0031]), the first EM rotor (13) configured for mechanical coupling to the first DS rotor (69); and a second EM rotor (14) rotatable about the axis in a second circumferential direction and comprising a plurality of windings ([0031]), the second EM rotor (14) configured for mechanical coupling to the second DS rotor (24) and the plurality of magnets of the first EM rotor (13) operably engaged with the plurality of windings of the second EM rotor (14).
In claim 2, Colin discloses wherein the plurality of magnets and the plurality of windings are aligned along the axis of the electric machine (10; illustrated in Fig. 2-3).
In claim 3, Colin discloses wherein the electric machine (10) further defines a radial direction, and wherein the plurality of magnets of the first EM rotor (13) are positioned inward of the plurality of windings of the second EM rotor (14) along the radial direction (Fig. 2-3). 
In claim 4, Colin discloses wherein the electric machine (10) further defines a radial direction, and wherein the electric machine (10) further comprises: a casing (11) located outward of the first EM rotor (13) and the second EM rotor (14) along the radial direction and at least partially surrounding the first EM rotor (13) and the second EM rotor (14).

In claim 7, Colin discloses an electric bus (U1, U2, U3); and a slip ring ([0031]) electrically coupling the plurality of windings of the second EM rotor (14) to the electric bus (U1, U2, U3).
In claim 12, Colin discloses wherein the electric machine (10) is an electric motor configured to drive the first DS rotor (69) in the first circumferential direction and the second DS rotor (24) in the second circumferential direction (Fig. 3; [0033-0038]).
In claim 14, Colin discloses wherein the first circumferential direction is the same as the second circumferential direction (Fig. 3).
In claim 15, Colin discloses a method (Fig. 1-4) of operating an electric machine (10) for a drive system having a first DS rotor (69) and a second DS rotor (24), the method comprising: rotating a first EM rotor (13) of the electric machine (10) in a first circumferential direction, the first EM rotor (13) coupled to the first DS rotor (69) and comprising a plurality of magnets ([0031]); rotating a second EM rotor (14) of the electric machine (10) in a second circumferential direction, the second EM rotor (14) coupled to the second DS rotor (24) and comprising a plurality of windings ([0031]); and transferring electrical power to or from the electric machine (10) as a result of rotating the first EM rotor (13) in the first circumferential direction and rotating the second EM rotor (14) in the second circumferential direction.
In claim 16, Colin discloses the method wherein rotating the first EM rotor (13) in the first circumferential direction comprises driving the first DS rotor (69) with the first EM rotor in the first circumferential direction (Fig. 3), and wherein rotating the second EM rotor (14) in the second circumferential direction comprises driving the second DS rotor (24) with the second EM rotor (14) in the second circumferential direction (Fig. 3).

In claim 18, Colin discloses the method wherein rotating the first EM rotor (13) in the first circumferential direction comprises driving the first DS rotor (69) with the first EM rotor (13) in the first circumferential direction (Fig. 3), and wherein rotating the second EM rotor (14) in the second circumferential direction comprises driving the second EM rotor (14) with the second DS rotor (24) in the second circumferential direction (Fig. 3).
In claim 19, Colin discloses the method wherein rotating the first EM rotor (13) in the first circumferential direction comprises driving the first EM rotor (13) with the first DS rotor (69) in the first circumferential direction (Fig. 3), and wherein rotating the second EM rotor (14) in the second circumferential direction comprises driving the second DS rotor (24) with the second EM rotor (14) in the second circumferential direction (Fig. 3). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Colin et al. (US 2009/0015011; IDS) in view of Kupiszewski et al. (US 2018/0051702; IDS).
In claim 6, Colin teaches the machine of claim 4, with the exception of wherein the second EM rotor includes a plurality of airflow features for generating an airflow between the second EM rotor and the casing during operation of the electric machine.
However, Kupiszewski teaches (Fig. 3-10) an electrical machine (200) of wherein an EM rotor (248) includes a plurality of airflow features ([0048-0049]) for generating an airflow between the EM rotor (248) and a casing (252) during operation of the electric machine (200).

In claim 10, Colin teaches the machine of claim 1, with the exception of a thermal management feature coupled to the first EM rotor or the second EM rotor.
However, Kupiszewski teaches a thermal management feature (254) coupled to an EM rotor (250).
Therefore in view of Kupiszewski, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Colin to have a thermal management feature coupled to the second EM rotor, in order to cool the rotor and casing so as to maintain operation within a desired temperature range (Kupiszewski; [0048-0049]).
In claim 11, Colin teaches the machine of claim 1, with the exception of a cooling oil system comprising a stationary to rotating junction for providing a cooling oil flow to the second EM rotor.
However, Kupiszewski teaches a cooling oil system (278) comprising a stationary to rotating junction (270) for providing a cooling oil flow to an EM rotor (252).
Therefore in view of Kupiszewski, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Colin to have a cooling oil system comprising a stationary to rotating junction for providing a cooling oil flow to the second EM rotor, in order to cool the rotor and casing so as to maintain operation within a desired temperature range (Kupiszewski; [0048-0049]).
Claims 9, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colin et al. (US 2009/0015011; IDS) in view of Wishart et al. (US 10116187; IDS).
In claim 9, Colin teaches the machine of claim 1, with the exception of wherein the drive system is a vehicle drive system for a vehicle, wherein the vehicle is a helicopter, wherein the first DS rotor is a first main rotor of the helicopter, wherein the second DS rotor is a second main rotor of the helicopter, and wherein the electric machine is configured as an electric motor for substantially completely driving the first and second main rotors of the helicopter.
However, Wishart teaches a vehicle drive system (Fig. 1-3) for a helicopter (5), wherein the first DS rotor (20) is a first main rotor of the helicopter (5), wherein the second DS rotor (30) is a second main rotor of the helicopter (5), and wherein the electric machine (10) is configured as an electric motor for 
Therefore in view of Wishart, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Colin to have arrived at the claimed invention, in order to provide a motor assembly utilized for horizontal flight and vertical lift-off (Wishart; Abstract).
In claim 13, Colin teaches the machine of claim 1, with the exception of wherein the first circumferential direction is opposite the second circumferential direction.
However, Wishart teaches (Fig. 1-3) and electric machine (5) wherein the first circumferential direction (of 20) is opposite the second circumferential direction (of 30; Abstract).
Therefore in view of Wishart, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Colin to have arrived at the claimed invention, in order to provide a motor assembly utilized for horizontal flight and vertical lift-off (Wishart; Abstract).
In claim 20, Colin teaches the method of claim 15, with the exception of receiving data indicative of an operability parameter of a vehicle incorporating the drive system; and controlling a component of the vehicle in response to the data received to vary a rotational speed of the first EM rotor relative to the second EM rotor.
However, Wishart teaches (Fig. 1-3) receiving data (via 41) indicative of an operability parameter of a vehicle (5) incorporating the drive system (Abstract); and controlling a component of the vehicle (5) in response to the data received to vary a rotational speed of the first EM rotor (20) relative to the second EM rotor (30; Col. 5, ln. 42-62).
Therefore in view of Wishart, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the method of Colin to have arrived .	
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 8: “a first differential bearing positioned between the first EM rotor and the second EM rotor at a first position along the axis; and a second differential bearing positioned between the first EM rotor and the second EM rotor at a second position along the axis, wherein the first position and the second position are on opposite sides of the plurality of magnets and the plurality of windings from one another.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zatorski et al. (US 2019/0085725) teaches a gas turbine engine having a dual rotor assembly.
Palmer et al. (US 2018/0269760) teaches an axial flux machine comprising a dual flux generating assembly disposed on a shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832